



Exhibit 10(i)
TCF FINANCIAL CORPORATION
___________


<NAME>
<###> Units


RESTRICTED STOCK UNIT AGREEMENT
PURSUANT TO
TCF FINANCIAL 2015 OMNIBUS INCENTIVE PLAN
Time-Based Restricted Stock Units
_________________________


This Time-Based Restricted Stock Unit Agreement (this “Agreement”) is made as of
[GRANT DATE] (“Grant Date”), between TCF FINANCIAL CORPORATION, a Michigan
corporation, (the “Corporation”), and the Grantee named above (“Grantee”).
On August 1, 2019, the Corporation assumed the TCF FINANCIAL 2015 OMNIBUS
INCENTIVE PLAN (the “Plan”) in connection with its merger (the “Merger”) with
TCF Financial Corporation, a Delaware corporation (“Legacy TCF”). Awards may be
made under the Plan to employees employed by Legacy TCF prior to the date of the
Merger and employees of the combined enterprise following the date of the
Merger; grants may not be made to employees of the Corporation prior to the date
of the Merger.
The Plan is administered by the Compensation and Pension Committee of the
Corporation’s Board of Directors (“Committee”). The Committee has determined
that Grantee is eligible to participate in the Plan and has awarded time-based
restricted stock units (“TRSUs”) to Grantee, subject to the terms and conditions
set forth in this Agreement and the Plan.
Grantee acknowledges receipt of a copy of the Plan and the Prospectus and
accepts this TRSU award subject to all of the terms, conditions, and provisions
of this Agreement and the Plan.
1.Award. The Corporation hereby awards to Grantee <###> TRSUs (TRSU No. [____]),
subject to the restrictions imposed under this Agreement and the Plan. Each TRSU
is initially equal to one share of the Corporation’s common stock, $1.00 par
value (“Common Stock”), and is convertible into one share of Common Stock,
subject to vesting as set forth below.


2.Transferability. Until the TRSUs vest in accordance with this Agreement and
shares of Common Stock are delivered in settlement thereof, interests in TRSUs
under this Agreement are generally not transferable by Grantee, except by will
or according to the laws of descent and distribution. All rights with respect to
the TRSUs granted hereunder are exercisable during Grantee’s lifetime only by
Grantee, Grantee’s guardian or legal representative.


3.Vesting. Except as otherwise provided in this Agreement, TRSUs granted
hereunder shall vest based on Grantee’s Continuous Service with the Corporation
or any affiliated companies (collectively the “TCF Companies”), and the vesting
schedule attached as Exhibit A. The periods





--------------------------------------------------------------------------------





during which TRSUs are unvested are “Restricted Period(s).” The Restricted
Period(s) shall lapse upon the date or dates identified in Exhibit A. TRSUs are
unvested under the Plan and this Agreement until the end of the applicable
Restricted Period. Unless specified otherwise below, TRSUs shall be settled
within 30 days following satisfaction of the applicable vesting requirements as
set forth below.


4.Termination of Employment. If, during the Restricted Period, Grantee’s
employment with the TCF Companies is terminated by the Corporation without Cause
(except as provided during the two-year period following a Change in Control),
or if Grantee terminates employment due to death, or Disability, then the
remaining restrictions on Grantee’s unvested TRSUs shall lapse and such award
shall vest on a prorated basis and be convertible into a number of shares of
Common Stock equal to (a) the number of Grantee’s unvested TRSUs as of the
effective date of the termination, multiplied by (b) the quotient of (x) the
number of full months that had elapsed since the most recent annual vesting date
and the effective date of Grantee’s termination and (y) the total number of full
months remaining in the vesting period since the most recent annual vesting
date, which shall be settled within 30 days following the date of Grantee’s
termination of employment, subject to any required delay pursuant to this
Agreement. If Grantee terminates employment on or after attainment of age 55
with 10 years of service (the Grantee’s “Retirement”), having submitted written
notice to the Corporation of his or her intended Retirement date at least one
year in advance of such Retirement, then following such employment termination,
the remaining restrictions on Grantee’s unvested TRSUs shall lapse and such
award shall vest on a prorated basis and be convertible into a number of shares
of Common Stock equal to (a) the number of Grantee’s unvested TRSUs as of the
effective date of the termination, multiplied by (b) the quotient of (x) the
number of full months that had elapsed since the most recent annual vesting date
and the effective date of Grantee’s termination and (y) the total number of full
months remaining in the vesting period since the most recent annual vesting
date, which shall be settled within 30 days following the date of Grantee’s
termination of employment, subject to any required delay provided pursuant to
this Agreement. If Grantee does not provide the Corporation with written notice
one year in advance of his or her intended Retirement date, then all TRSUs still
subject to restrictions on Grantee’s Retirement date automatically shall be
forfeited. Except to the extent provided herein, any unvested TRSUs shall be
forfeited upon Grantee’s employment termination by the Corporation for Cause, or
upon Grantee’s voluntary termination of employment.


5.Employment by the Corporation. The award of TRSUs under this Agreement shall
not impose upon the TCF Companies any obligation to retain Grantee in its
employment for any given period or upon any specific terms of employment. The
TCF Companies may at any time dismiss Grantee from employment, free from any
liability or claim under the Plan or this Agreement, unless otherwise expressly
provided in any written agreement with Grantee.


6.Shareholder Rights. Any dividends or other distributions declared payable on
the Corporation’s Common Stock on or after the grant date of the TRSUs until the
TRSUs vest or forfeit shall be credited notionally to the Grantee in an amount
equal to such declared dividends or other distributions on an equivalent number
of shares of the Corporation’s Common Stock (“Dividend Equivalents”). Dividend
Equivalents so credited shall be paid if, and only to the extent that, the TRSUs
to which they relate vest, as provided under the terms of the Plan and this
Agreement. Dividend Equivalents credited in respect to TRSUs that are forfeited
under the terms of the Plan and this Agreement, are correspondingly forfeited.
No interest or other earnings shall be credited





--------------------------------------------------------------------------------





on Dividend Equivalents. Vested Dividend Equivalents shall be paid in cash at
the same time as the TRSUs to which they relate vest and are converted into
Common Stock.


7.Legal Compliance. The issuance and transfer of shares of Common Stock shall be
subject to compliance by the Corporation and the Grantee with all applicable
requirements of federal and state securities laws and with all applicable
requirements of any stock exchange on which the Corporation’s shares of Common
Stock may be listed. No shares of Common Stock shall be issued or transferred
unless and until any then applicable requirements of state and federal laws and
regulatory agencies have been fully complied with to the satisfaction of the
Corporation and its counsel.


8.Acknowledgments. Grantee acknowledges that he or she has been furnished with,
and has read, the Plan. Grantee agrees not to resell or distribute the shares of
Common Stock received upon vesting and settlement of Grantee’s TRSUs in
compliance with such conditions as the Corporation may reasonably require, to
ensure compliance with federal and state securities laws and other Corporation
policies, including stock ownership guidelines, if applicable.


9.Withholding. The TCF Companies shall be entitled to (a) withhold and deduct
from Grantee’s future wages (or from other amounts that may be due and owing to
Grantee from the TCF Companies, or make other arrangements for the collection of
all legally required amounts necessary to satisfy any and all federal, state,
and local income and employment tax withholding requirements attributable to the
TRSUs awarded hereunder, including, without limitation, the award of, vesting
of, payments of dividends with respect to, or settlement with respect to, the
TRSUs; or (b) require Grantee promptly to remit the amount of such withholding
to the TCF Companies before delivering shares of Common Stock in settlement of
the vested TRSUs. The applicable withholding requirements shall be satisfied by
withholding shares of Common Stock from the shares otherwise deliverable in
settlement of the vested TRSUs, unless Grantee elects to satisfy the applicable
withholding requirements in cash or by using a cash equivalent.


10.Effective Date. This award of TRSUs shall be effective as of the date first
set forth above.
10.1Treatment upon a Change in Control. Notwithstanding anything contained in
the Plan, following a Change in Control after the Effective Date, all TRSUs
granted to Grantee under this Agreement outstanding at the time of the Change in
Control and which have not previously vested shall be administered as set forth
herein. If the Corporation is not the surviving entity, all unvested TRSUs shall
be converted into TRSUs of the surviving entity’s common stock at the applicable
exchange ratio on the date of the Change in Control (or shall be otherwise
adjusted as contemplated by the Plan) in a manner approved by the Committee or
the Board. The TRSUs shall continue to vest under the vesting schedule in effect
immediately prior to the Change in Control. If, during the two-year period
following the Change in Control, Grantee’s employment is involuntarily
terminated without Cause or Grantee terminates employment for Good Reason, any
unvested TRSUs granted under this Agreement shall 100% vest and be converted
into shares of Common Stock (or the common stock of the surviving entity, as
applicable), with settlement to occur within 30 days following such termination
of employment, subject to any required delay pursuant to this Agreement.
Following a Change in Control after the Effective Date, Grantee’s rights in
respect of Retirement, death and Disability as set forth in this Agreement with
respect to TRSUs granted under this Agreement, including any proration, shall
continue to apply to the TRSUs.





--------------------------------------------------------------------------------







11.Definitions. Capitalized terms not defined herein shall be defined as in the
Plan or in Grantee’s Individual Agreement (defined below). To the extent any
capitalized term not defined herein is defined in both the Plan and Grantee’s
Individual Agreement, the definition set forth in Grantee’s Individual Agreement
shall control. As used in this Agreement, “Individual Agreement” means (a) any
employment, change in control or severance agreement between Grantee and the
Corporation or one of its Affiliates (or any successor thereto) and (b) any
retention agreement between Grantee and the Corporation or one of its affiliates
(or any successor thereto) that becomes effective on or following the date
hereof.


12.Amendment. The Committee has the right to amend, alter, suspend, discontinue
or cancel the TRSUs, prospectively or retroactively; provided, however, that no
such amendment shall adversely affect the Grantee’s material rights under this
Agreement without the Grantee’s consent.


13.Section 409A of the Code. This Agreement and the TRSUs granted hereunder are
intended to comply with the requirements of Section 409A of the Code or an
exemption or exclusion therefrom, and, with respect to TRSUs that constitute
deferred compensation subject to Section 409A of the Code, the Plan and this
Agreement as well as any Individual Agreement shall be interpreted and
administered in all respects in accordance with Section 409A of the Code
(including with respect to the application of any defined terms to TRSUs that
constitute nonqualified deferred compensation, which defined terms shall be
interpreted to have the meaning required by Section 409A of the Code to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code). Each payment (including the delivery of shares
of Common Stock) under the TRSUs that constitutes nonqualified deferred
compensation subject to Section 409A of the Code shall be treated as a separate
payment for purposes of Section 409A of the Code and, to the extent to be made
or delivered upon a termination of employment may only be made upon a
“separation from service” under Section 409A of the Code to the extent necessary
in order to avoid the imposition of penalty taxes on Grantee pursuant to Section
409A of the Code. In no event may Grantee, directly or indirectly, designate the
calendar year of any payment to be made under this Agreement that constitutes
nonqualified deferred compensation subject to Section 409A of the Code.
Notwithstanding the foregoing, the Corporation makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A of
the Code and in no event shall the Corporation be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Grantee on account of non-compliance with Section 409A of the Code.
Notwithstanding any other provision of this Agreement to the contrary, if
Grantee is a “specified employee” within the meaning of Section 409A of the Code
(as determined in accordance with the methodology established by the Corporation
as in effect on the date of Grantee’s separation from service), TRSUs that
constitute nonqualified deferred compensation within the meaning of Section 409A
of the Code that would otherwise be deliverable by reason of Grantee’s
separation from service during the six-month period immediately following such
separation from service shall instead be provided on the earlier to occur of:
(a) the date that is six months and one day after Grantee’s separation from
service; or (b) the date of Grantee’s death.


14.Conflict Between Plan, Agreement, and Individual Agreements. The Plan is
incorporated in this Agreement by reference. In the event of any conflict
between the terms of this Agreement, an Individual Agreement and/or the terms of
the Plan, the provisions of this Agreement, or, to the extent more favorable,
the Individual Agreement shall control; provided, however, that





--------------------------------------------------------------------------------





notwithstanding anything in this Agreement to the contrary, any provisions of
this Agreement relating to the timing of settlement or payment in respect of the
TRSUs shall control in the event of any conflict between this Agreement, the
Plan, and any Individual Agreement.


15.Non-Solicitation And Confidentiality Agreement. Grantee acknowledges and
agrees that Grantee’s position with the TCF Companies provided Grantee with
access to non-public, confidential information (“Confidential Information”) that
is valuable to TCF Companies and/or would be valuable to competitors, including
but not limited to, information regarding Customers of the TCF Companies.


As a condition of accepting this Award and in consideration of the opportunity
to receive TRSUs, Grantee and the Corporation agree as follows:
(a)Non-Solicitation.  For the duration of Grantee’s employment with the TCF
Companies and for a period of 12 months after Grantee’s employment terminates
(for any reason), Grantee shall not, directly or indirectly (whether for
compensation or without compensation): (i) solicit or attempt to solicit
employees or independent contractors of TCF Companies with whom Grantee worked
or who have skill sets with which Grantee became familiar during Grantee’s
employment with TCF Companies, for the purpose of encouraging the employee or
independent contractor to terminate his or her employment relationship or
contract with TCF Companies to provide competing services on that employee or
independent contractor’s own behalf or on behalf of any other person or entity;
(ii) solicit or attempt to solicit any Customer for the purpose of providing
products or services that are similar to or in competition with products or
services of the TCF Companies; (iii) induce or attempt to induce any Customer to
not do business with or stop doing business with TCF Companies; or (iv) assist
any other person or entity in any of the foregoing. During the period of time,
if any, that Grantee resided in the States of California or North Dakota, the
above non-solicitation provisions will apply following Grantee’s termination of
employment with TCF Companies only in situations where Grantee wrongfully used
or disclosed trade secrets (as defined by California or North Dakota law,
respectively) of the TCF Companies.


For purposes of this Section, “Customer” means current and prospective: (i)
customers, such as borrowers, lessees, or depositors (individuals or entities);
(ii) referral or origination sources, such as manufacturers, distributors,
brokers, dealers or financial institutions; (iii) capital markets or funding
sources; (iv) investors in or purchasers of financial contracts; or (v)
manufacturers or distributors providing collateral repurchase or remarketing
support, in each case with whom Grantee had Material Contact and/or about whom
Grantee obtained Confidential Information during employment with the TCF
Companies. For purposes of this Section, “Material Contact” means any
interaction between the Customer and Grantee, within the two-year period prior
to termination of Grantee’s employment, which took place to promote, manage,
service or further the business relationship.


(b)Confidentiality. During Grantee’s employment with TCF Companies and after
Grantee’s termination from employment (for any reason), Grantee shall maintain
the confidentiality of all Confidential Information. Other than in the
reasonable performance of Grantee’s job duties and in the furtherance of the
interests of TCF Companies during Grantee’s employment with the TCF Companies,
Grantee will not disclose, publish or use Confidential Information without prior
written consent. Upon Grantee’s termination from employment, Grantee will
immediately return





--------------------------------------------------------------------------------





or securely destroy, as directed, any Confidential Information within Grantee’s
possession or control, in any form or format, including electronically-stored
information.


Grantee understands that (i) the Agreement is a binding contract, even if the
TRSUs awarded in this Agreement never become vested; (ii) the TCF Companies may
enforce this Agreement in court and, if this Agreement is violated, seek
injunctive relief, monetary damages and other remedies available under
applicable law; and (iii) nothing in this Agreement is intended to supersede or
eliminate other obligations, including non-solicitation and/or confidentiality
obligations, that Grantee may have to TCF Companies during or after Grantee’s
employment terminates.
* * *
[Signatures on Next Page]





--------------------------------------------------------------------------------





This TRSU grant has been issued by the Corporation by authority of its
Compensation and Pension Committee.




TCF FINANCIAL CORPORATION,
Corporation    
    


_________________________________
By: Craig R. Dahl
Its: President & CEO
                                            






__________________________________
Grantee    
Name:







--------------------------------------------------------------------------------






EXHIBIT A
Subject to the provisions of this Agreement and the Plan, the above awarded
TRSUs shall become vested and non-forfeitable in accordance with the vesting
terms set forth below, provided that Grantee is employed by the Corporation or
any of its Subsidiaries on the applicable vesting date(s):
(i)
[____] of the total number of TRSUs granted under this Agreement shall vest on
each of:

[__________________________________________________________]
(ii)
Any fractional number of TRSUs resulting from the application of the foregoing
vesting schedule may be rounded to the nearest whole number of shares.






